468 F.2d 626
Ronald CORTES, Plaintiff-Appellant,v.LOCAL BOARD NUMBER 7 et al., Defendants-Appellees.Rogelio LOPEZ, Plaintiff-Appellant,v.LOCAL BOARD NUMBER 146 et al., Defendants-Appellees.
Nos. 28295, 28356.
United States Court of Appeals,Fifth Circuit.
Nov. 8, 1972.

Mario Obledo, Pete Tijerina, San Antonio, Tex., for plaintiffs-appellants.
William S. Sessions, U. S. Atty., San Antonio, Tex., Robert V. Zener, Reed Jonston, Jr., Attys., Civil Div., Appellate Section, Dept. of Justice, Washington, D. C., Crawford C. Martin, Atty. Gen. of Tex., Jack Sparks, Asst. Atty. Gen., Austin, Tex., Donald L. Horowitz, Atty., Dept. of Justice, Washington, D. C., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
It having been made known to the court that Ronald Cortes, appellant in No. 28295, is past the age of 26 and is not eligible for induction under current Selective Service policies, and that Rogelio Lopez, appellant in No. 28356, has been reclassified as IV-F, the appeal in each of these causes is dismissed as moot.